Title: To Benjamin Franklin from John Torris, 6 February 1782
From: Torris, John
To: Franklin, Benjamin


Monsieur
Dunke. 6. fevr. 1782.
Les circonstances qui ont mis un terme à La correspondance que Jai eu L’honneur d’entretenir avec Votre excellence n’ont Point éffacé de mon coeur la Reconnoissance que Je dois aux témoignages de Vos Bontés, les occasions de vous Renouveller Les assurances de mon Respect me sont Bien Precieuses, et Je me flate que la liaison D’affaires que Ma nouvelle société, dont J’ai L’honneur De Vous addresser la circulaire, vient de contracter avec celle De Mrs. Ingraham & Bromfield D’amsterdam, m’en fournira souvent. Celle qui détermine aujourd’hui Ma confiance Procède des Malheurs de la guerre. Le Brave cape ed. Maccatter que vous honnorâtes en 1779. & 1780. de deux commissions du congres Pour commander les deux corsaires que J’ai armé en ce port, & à cherbourg, Sous le nom de la Princesse Noire, a été Pris au mois D’octobre Dernier en commandant un Brig du même nom que J’ai fait armer à Boulogne, avec une commission francoise, Par la fregatte Du Roy La Médée; ce Brave homme est Maintenant en Prison en angleterre, d’ou Les Reclamations les Plus vives de notre cour, n’ont pu le tirer, Parce que le Gouverneur Britannique Persiste à le Regarder comme traître; ne puisje Point me promettre De votre humanité, Monsieur, de votre Bienveillance, de la protection dont vous L’honnoriez, que vous Lui avez Promis Personnellement, et que Sa Bravoure Lui à Mérité, que vous Prendrez vous même la peine de le Reclamer D’une maniere efficace comme Sujet des états unis, cest Dans les Sentimens de grandeur D’ame qui Distinguent Votre excellence que J’espere trouver Les moiens de sauver un homme dont Le malheur empoisonnerait mes Jours, et qui me feroit Regretter une partie de la fortune que Je Dois à Son devouement & à Son courage. Je vous Suplie Donc, Monsieur, de prendre en considération L’exposé que Je Vous soumets, & de me faire Connoitre Les Demarches que vous voudrez entreprendre en faveur De D’un homme qui comme Moi ajoute au dévouement sans Reserve dont il est Penetré, les Sentimens du plus Profond Respect avec Lequel Je Suis Monsieur Votre très humble & très Obeissant Serviteur
J. Torris
Son excellence Mr. Bin. Franklin.
 
Notation: Torris J. Dunkerque 6 Fevr. 1782.
